DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species of specific In as Group IIIB precursor compounds, P(N-2-ethyl-n-hexyl)2)3 as one specific organophosphine precursor compound, one specific oleylamine as liquid segments, and InP as one specific quantum dot made in the reply filed on 06/30/2021 is acknowledged. 
Claims 1-6 and 8-19 are readable on the elected Group I and species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroyuki et al. (JP 2014015549 A, applicants submitted in IDS; Machine-generated English translation is attached cited to for page and paragraph), and evidenced by Sigma-Aldrich catalog and Wikipedia. 
Regarding claims 1 and 9, Hiroyuki et al. teach a method of making InP quantum dots semiconductor (title) comprising combined InCl3 (applicant’s elected Group IIIB precursor)(claim 8) and a phosphorus source  (an organophosphine precursor) having a boiling point exceeding 2000C (claim 9,.[0014]-[0015], [0024]-[0027] and [0042]-[0043]) 0C. 
The phosphorus source compound having a structure represented by the general formula (1) wherein  R1-6 are independent of each other a saturated aliphatic hydrocarbon group having 1 or more carbon atoms:

    PNG
    media_image1.png
    388
    716
    media_image1.png
    Greyscale

Hiroyuki et al. do not specific teach or suggest boiling point >160 0C of parent amine as per applicant claims 1 and 9, alternatively the R1-6 groups of formula (1) have more than 5 carbon atoms  such as di-N-pentyl amine having boiling points of b.p 202-203 0C. The phosphorus source compounds of formula (1) taught by Hiroyuki et al. encompasses the instant claimed organophosphine precursor.
Regarding claims 2-3 and 11, as discussed above, the method taught by Hiroyuki et al. comprises heating the precursor mixture of In and an organophosphine compound having at least five carbon atoms independent of each R1-6 groups in oleylamine to 
Regarding claims 4-5, as discussed above, the organophosphine precursor taught by Hiroyuki et al. comprises three amino substituents  such as di-N-pentylamine (b. p. 202-203 0C) as the instant claim.
Regarding claim 6, as discussed above, the organophosphine precursor taught by Hiroyuki et al. comprises three secondary amino substituents having six carbon atoms such as di-cyclohexyl amine (b. p. 255.8 0C) as the instant claim.
Regarding claim 10, as discussed above, the Group IIIB precursor taught by Hiroyuki et al. comprises InCl3 as the instant claim.
Regarding claim 12, the average particle diameter of the InP taught by Hiroyuki et al. is fine particles several nanometers to 10 few nanometers ([0002]).
Regarding claims 13-14, the resulting dot taught by Hiroyuki et al. has emission peak wavelength of 450-700 nm which overlap the instant claimed ranges (580 nm or more) (claim 7 and [0059]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges or “close” range, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. as applied to claim 1 above, and further in view of Shishin et al. (Russian Journal of General Chemistry, 72(8), 2002, 1183-1185).

However, Hiroyuki et al do not specific teach a method of making organophosphine as per applicant claims 15-16.
Shishin et al. teach a method of making tris(di-isopropyl amide) IV comprising reacting PCl3 (applicant’s a phosphorus starting material), Et3N and di-isopropylamine (applicant’s parent amine) (page 1263 and page 1185). The resulting tris(di-isopropyl amide) IV corresponds to the Hiroyuki’s organophosphine wherein R1-6 groups are iso-propyl group.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the organophosphine having the formula (1) taught by Hiroyuki et al. including tris(di-pentylamino)phosphine and tris(di-cyclohexylamino)phospnine, based on the teaching of Shishin et al.
Regarding claims 17-18, although neither Hiroyuki et al. nor Shishin et al. teaches amino substituted phosphorus starting material as per applicant claims 17-18, these amino substituted phosphorus starting material are known chemical equivalents to PCl3 for making Hiroyuki’s organophosphine compounds.
Regarding claim 19, since the combined references of Hiroyuki et al. and Shishin et al. teach all of the claimed reagents, composition and method of making an [1] 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type metal compounds as discussed above.
In this case, the Examiner searched the elected species as recited in claim 8. There was no prior art discovered on the particular process as per applicant elected species. Therefore, the search of the species has been extended to the non-elected amino substituents as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).